DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s communication filed on July 30, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed July 30, 2021, with respect to 35 U.S.C. 103 claims 1-2, 4-7, 10-16 and 19-21 rejections under Baumann in view of ARBEL have been fully considered and are persuasive.  Accordingly, said claims rejections have been withdrawn.

Applicant’s arguments filed July 30, 2021, with respect to 35 U.S.C. 103 claims 1-2, 4-7, 10-16 and 19-21 rejections under Sakata in view of ARBEL have been fully considered and are persuasive.  Accordingly, said claims rejections have been withdrawn.

Applicant’s arguments filed July 30, 2021, with respect to 35 U.S.C. 103 claims 1-2, 4-7, 10-16 and 19-21 rejections under Pawl in view of ARBEL have been fully considered and are persuasive.  Accordingly, said 35 U.S.C. claims rejections under Pawl in view of ARBEL have been withdrawn.
a new grounds of rejection are made below under 35 U.S.C. 102(a)(1) as being anticipated by Pawl – (US 9,500,106 B2).
Further on, regarding the arguments that still apply to Pawl:
Applicant respectfully “disagrees with the Examiner's stance that Pawl's "fingers" (which the Examiner equates to Pawl's element(s) 74) are circumferentially arranged within the flange (equated to Pawl's element 70), as recited within the Applicant's previous claim 20. Pawl's "fingers" clearly extend away and outside of the flange that directly contacts a rotary valve body”.
The Examiner submits that Applicant is correct that fingers (74) and flange (70) was an improper characterization by the Examiner regarding the claim language of the present application. For that reason the Examiner withdrawn the claims rejections under Pawl in view of ARBEL. However, said elements of Pawl were disclosed in the first embodiment (Figs. 1-6) and the Examiner now made new grounds of rejections using and relying on the third embodiment (Figs. 11-14) as explained below.

Disposition of Claims
Claims 1-2 and 4-21 are pending in this application.
Claims 8-9 are withdrawn from consideration and Claim 3 was canceled.
Claims 1-2, 4-7, 10-16 and 19-21 are rejected and Claims 17-18 are objected.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided there are no pending 35 U.S.C. 112 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pawl – (US 9,500,106 B2).

With regard to claim 1, Pawl (Figs. 11-14: Third Embodiment) discloses:
A rotary valve seal (220) “for a coolant control valve”, the rotary valve seal (220) comprising:
a central axis (900);
a cylindrical seal body (226) having:
a first end (701) configured with a radially outwardly extending flange (288); and, 
a seal skeleton (224) at least partially embedded within the cylindrical seal body (226), the seal skeleton (224) having:
a plurality of fingers (274) circumferentially arranged within the flange (288); and, 
701) of the seal body (226) and the flange (288) define a bottom surface configured for sealing engagement with a rotary valve body (Col. 5, Ln. 36-45); and 
the plurality of fingers (274) and flange (288) define alternating zones (X1, X2) [Please see Pawl Annotated Figure 11 below].
It has been held that a recitation (i.e. “rotary valve seal for a coolant control valve”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
The recitation that “rotary valve seal for a coolant control valve” has been given very little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

    PNG
    media_image1.png
    511
    739
    media_image1.png
    Greyscale
 
Pawl Annotated Figure 11

But Pawl (Figs. 11-14: Third Embodiment) does not specifically meet the limitation “…a second stiffness different than the first stiffness…” and “…the plurality of fingers and flange define alternating stiffness zones …”.

However, Pawl discloses/teaches that seal body 28 is resilient and can be rubber, a rubber-containing material, or other resilient elastomeric or plastic materials capable of sealing in the given environment, by way of non-limiting example (Col. 4, Ln 5). Can 26 and spring seat 24 can be made from a variety of materials.  For example, can 26 and spring seat 24 can be metal or a metal-containing material, such as 1008 or 1010 cold rolled steel and the like, by way of non-limiting example.  Spring seat 24 is rigid and may be hardened.  Can 26 is also rigid and may Col. 8, Ln. 9-15).

Regarding the motivation that one skill in the art would have to use Pawl teachings, it is noted that it would have been obvious to one of ordinary skill in the art combining prior art elements according to known methods to yield predictable results and also at this instant, given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotary valve seal of Pawl incorporating a keyed and indexed filter element as taught by Pawl given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

With regard to claim 2, Pawl discloses the rotary valve seal of claim 1, wherein the rotary valve body is shaped in the form of at least one spherical segment [Given that the rotary valve body is a cylindrical one, we inherently have at least a spherical surface in the cylindrical portion, hence at least a segment that have a spherical surface].

With regard to claim 4, Pawl discloses the rotary valve seal of claim 1, wherein the second stiffness (Col. 8, Ln. 9-15) is greater than the first stiffness (Col. 4, Ln 5) [Metals have a greater stiffness than plastics].

With regard to claim 5, Pawl discloses the rotary valve seal of claim 1, wherein the seal skeleton (224) is constructed from metal (Col. 8, Ln. 9-15).

With regard to claim 6, Pawl discloses the rotary valve seal of claim 5, wherein the seal skeleton (224) is constructed from spring steel (Col. 8, Ln. 9-15).

With regard to claim 7, Pawl discloses the rotary valve seal of claim 1, wherein the seal body (226) is constructed from plastic (Col. 4, Ln 5).

With regard to claim 10, Pawl discloses the rotary valve seal of claim 1, wherein the seal body (226) is constructed from an elastomer (Col. 4, Ln 5).

With regard to claim 11, Pawl discloses the rotary valve seal of claim 1, wherein the seal skeleton (224) further comprises a top lip extending through a medial portion of the seal body (226).

With regard to claim 12, Pawl discloses the rotary valve seal of claim 1, wherein a second end (702) of the cylindrical body (226) is engaged with a spring (230), the spring (230) configured to provide a force along a longitudinal axis of the cylindrical seal body (226) and the second end (702) arranged opposite the first end (701).

With regard to claim 13, Pawl discloses the rotary valve seal of claim 1, wherein the skeleton (224) is arranged in a radial outward portion of the cylindrical seal body (226).

With regard to claim 14, Pawl discloses the rotary valve seal of claim 1, wherein at least a portion of the bottom surface is angled [Please see Pawl Annotated Figure 11 above].

With regard to claim 15, Pawl discloses the rotary valve seal of claim 14, wherein the bottom surface further comprises at least one relief (292) that separates the bottom surface into at least two segments [Please see Pawl Annotated Figure 11 above].

With regard to claim 16, Pawl discloses the rotary valve seal of claim 15, wherein the bottom surface comprises a first relief (292) that separates the bottom surface into a first segment and a second segment [Please see Pawl Annotated Figure 11 above].

With regard to claim 19, Pawl discloses the rotary valve seal of claim 1, wherein the bottom surface is configured to overlap with a fluid opening of the rotary valve body to manage fluid flow within the coolant control valve [Overlap in the longitudinal axis].

With regard to claim 20, Pawl (Figs. 11-14: Third Embodiment) discloses:
A rotary valve seal (220) “for a coolant control valve”, the rotary valve seal (220) comprising:
a central axis (900);
a cylindrical seal body (226) having:
a first end (701) configured with a radially outwardly extending flange (288); and, 
a first stiffness (Col. 4, Ln 5); and,
a seal skeleton (224) at least partially embedded within the cylindrical seal body (226), the seal skeleton (224) having:
a plurality of circumferentially spaced fingers (274) arranged within the flange (288); and, 
Col. 8, Ln. 9-15) different than the first stiffness (Col. 4, Ln 5); and,
the flange (288) configured for direct sealing engagement with a rotary valve body (Col. 5, Ln. 36-45).
It has been held that a recitation (i.e. “rotary valve seal for a coolant control valve”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
The recitation that “rotary valve seal for a coolant control valve” has been given very little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

But Pawl (Figs. 11-14: Third Embodiment) does not specifically meet the limitation “…a second stiffness different than the first stiffness…” and “…the plurality of fingers and flange define alternating stiffness zones …”.

However, Pawl discloses/teaches that seal body 28 is resilient and can be rubber, a rubber-containing material, or other resilient elastomeric or plastic materials capable of sealing in the given environment, by way of non-limiting example (Col. 4, Ln 5). Can 26 and spring seat 24 can be made from a variety of materials.  For example, can 26 and spring seat 24 can be metal or a metal-Col. 8, Ln. 9-15).

Regarding the motivation that one skill in the art would have to use Pawl teachings, it is noted that it would have been obvious to one of ordinary skill in the art combining prior art elements according to known methods to yield predictable results and also at this instant, given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotary valve seal of Pawl incorporating a keyed and indexed filter element as taught by Pawl given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

With regard to claim 21, Pawl (Figs. 11-14: Third Embodiment) discloses:
A rotary valve seal (220) “for a coolant control valve”, the rotary valve seal (220) comprising:
a central axis (900);
a cylindrical seal body (226) having:
a first end (701) configured with a radially outwardly extending flange (288); and, 
a first stiffness (Col. 4, Ln 5); and,
224) at least partially embedded within the cylindrical seal body (226), the seal skeleton (224) having:
a plurality of fingers (274) extending longitudinally within the flange (288); and, 
a second stiffness (Col. 8, Ln. 9-15) different than the first stiffness (Col. 4, Ln 5); and,
the flange (288) configured for direct sealing engagement with a rotary valve body (Col. 5, Ln. 36-45).
It has been held that a recitation (i.e. “rotary valve seal for a coolant control valve”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
The recitation that “rotary valve seal for a coolant control valve” has been given very little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
  
But Pawl (Figs. 11-14: Third Embodiment) does not specifically meet the limitation “…a second stiffness different than the first stiffness…” and “…the plurality of fingers and flange define alternating stiffness zones …”.

Pawl discloses/teaches that seal body 28 is resilient and can be rubber, a rubber-containing material, or other resilient elastomeric or plastic materials capable of sealing in the given environment, by way of non-limiting example (Col. 4, Ln 5). Can 26 and spring seat 24 can be made from a variety of materials.  For example, can 26 and spring seat 24 can be metal or a metal-containing material, such as 1008 or 1010 cold rolled steel and the like, by way of non-limiting example.  Spring seat 24 is rigid and may be hardened.  Can 26 is also rigid and may be hardened or non-hardened.  Additionally, spring seat 24 does allow some bending, as described below (Col. 8, Ln. 9-15).

Regarding the motivation that one skill in the art would have to use Pawl teachings, it is noted that it would have been obvious to one of ordinary skill in the art combining prior art elements according to known methods to yield predictable results and also at this instant, given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotary valve seal of Pawl incorporating a keyed and indexed filter element as taught by Pawl given that the teaching and suggestion is in the same art, is obvious to try, choosing from a finite number of materials disclosed with a reasonable expectation of success.

Conclusion
M-F 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747